UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY ERIC SHOFFNER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00450-CCE-1)


Submitted:   June 1, 2016                 Decided:   June 15, 2016


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Ripley Rand, United States Attorney, Eric
Iverson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy    Eric      Shoffner,    Jr.,          pled    guilty,       pursuant           to    a

conditional      plea     agreement,       to       possession      of    a    firearm         by   a

felon, in violation of 18 U.S.C. § 922(g)(1) (2012), and was

sentenced to 22 months’ imprisonment.                       Shoffner’s plea agreement

specifically permitted him to appeal the district court’s order

denying Shoffner’s motion to dismiss the charge on the argument

that his prior North Carolina conviction was not a felony under

federal law.        Shoffner appeals that issue, and we affirm.

       Our recent decision in United States v. Barlow, 811 F.3d
133 (4th Cir. 2015), resolves Shoffner’s claim.                                In Barlow, we

addressed the impact of the Justice Reinvestment Act of 2011,

2011 N.C. Sess. Laws 192 (JRA), on the North Carolina Structured

Sentencing      Act.        “[T]he    Structured            Sentencing         Act       and    its

statutory tables determine if a crime is punishable by a term of

imprisonment of more than one year.”                         Id. at 137; see United

States v. Simmons, 649 F.3d 237, 240, 249-50 (4th Cir. 2011) (en

banc).    The JRA “mandates terms of post-release supervision for

all    convicted     felons       except    those         serving    sentences           of    life

without parole.”           Barlow, 811 F.3d at 137.                      Shoffner contends

that    because     the    JRA     required         his     placement         on   supervision

before he had been imprisoned for one year, he had not been

convicted      of   “a    crime    punishable         by    imprisonment           for    a    term

exceeding one year,” as required for conviction under § 922(g).

                                                2
       In Barlow, we held that in determining whether a prior term

of imprisonment qualifies as a felony, Simmons requires us to

“ask only what term of imprisonment the defendant was exposed to

for    his   conviction,    not    the       most    likely     duration    of    his

imprisonment.”     Id. at 140.         We held that under state law, the

term    of   post-release    supervision        is     part   of    the    term    of

imprisonment.     Id.

       Shoffner   was     sentenced      to     four    to    fourteen      months’

imprisonment for his North Carolina conviction.                    Under Barlow,

the district court properly treated this conviction as a felony.

Therefore, we affirm the district court judgment.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials       before    this     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3